DETAILED ACTION
1.	This office action is in response to the communication filed on 11/19/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given based on the telephone interview, on 09/06/2022, with attorney Gareth Sampson (Reg. No. 52,191).
The application has been amended as follows: 

The specification has been amended as follows:
[0010]   FIG. 8 is a flow diagram illustrating another method for [[c]]determining whether to permit a subsequent authentication step, according to some embodiments, according to some embodiments.

The claims have been amended as follows:
1. (Currently Amended) A method, comprising: 
after a previous authentication step in an authentication process, receiving, at a first computing device from a service computer system, a request to perform a subsequent authentication step in the authentication process to authenticate a user to [[a]]the service computer system, wherein the request includes first authentication information relating to the previous authentication step, and wherein the authentication process was initiated by a second computing device; and 
determining, by the first computing device, whether to permit the subsequent authentication step to be performed on the first computing device, wherein the determining includes: 
assessing a trust factor between the first computing device and the second computing device based on the first authentication information received by the first computing device and second authentication information stored by the first computing device; and 
inhibiting the subsequent authentication step from being performed on the first computing device based on the assessed trust factor.

9. (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations, comprising: 
based on a previous authentication step in an authentication process initiated by an additional computing device, receiving, at the computing device from a service computer system, a request to perform a subsequent authentication step in the authentication process to authenticate a user to [[a]]the service computer system, wherein the request includes first authentication information relating to the previous authentication step; 
determining, by the computing device, a trust factor between the computing device and the additional computing device based on the first authentication information received by the computing device and second authentication information stored by the computing device; 
in response to the trust factor satisfying a specified threshold, permitting the subsequent authentication step to be performed; and 
in response to the trust factor failing to satisfy the specified threshold, inhibiting the subsequent authentication step from being performed.

Allowable Subject Matter
4.	In light of the examiner amendment authorized by the applicant’s representative, claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method to detecting and prevent phishing attacks related to multi-factor authentication.  Independent claims 1, 9, and 16 identify the uniquely distinct features for, after a previous authentication step in an authentication process, receiving, at a first computing device from a service computer system, a request to perform a subsequent authentication step in the authentication process to authenticate a user to the service computer system, wherein the request includes first authentication information relating to the previous authentication step, and wherein the authentication process was initiated by a second computing device; determining, by the first computing device, a trust factor between the first computing device and the second computing device based on the received first authentication and second authentication information stored by the first computing device; and inhibiting the subsequent authentication step from being performed on the first computing device based on the trust factor taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Fort (US 20090210712 A1), discloses a method to detect man-in-the-middle attacks on SSL connections between a client device and an entity. The other closest prior art, Mizrah (US 20110197070 A1), discloses a method for multi-factor authentication between a user device and a server. However, either singularly or in combination, Fort and/or Mizrah do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 9, 16, and the respective dependent claims 2-8, 10-15, 17-20 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499